While I adhere to the principles announced in the case of Mack Manufacturing Co. v. MassachusettsBonding  Insurance Co., 103 S.C. 55; *Page 195 87 S.E., 439, and in the case of Standard Oil Co. v. Powell Paving Contracting Co., 139 S.C. 411; 138 S.E., 184, I concur in the result of the opinion of Mr. Justice Cothran that, in the case at bar, the materialmen cannot recover against the bonding company, upon the sole ground that under the terms of the bond itself no right of action accrues upon it to or for the use or benefit of any one other than the obligee therein named. In this State such a limitation of liability is not prohibited by Statute, nor is contrary to public policy.
I concur also in the result of the opinion with respect to the other question discussed and decided therein, that the bonding company is not liable to the plaintiffs for the forfeiture of $10 per day on account of the failure of the contractor to complete the building within the time limited, on the sole ground that the bond provides that, if the obligee, upon default by the contractor, shall complete or relet the contract, then the forfeiture provided in the contract against the principal shall not operate as against the surety. The material question involved is whether the owner was acting for himself or for the bonding company in taking over the completion of the building after the abandonment of the contract by the contractor. If he was acting for himself in the matter, it is clear that the penalty clause provided in the contract would not be operative. If he was acting under the instructions of the bonding company and as its agent, the company would be held to the same liability for liquidated damages as if some other agent had been employed. While it seems that all parties agreed that the owner should complete the building, it is not made to appear that he was acting for the surety company in the matter.
His construction of the bond and the contract made it unnecessary for the Circuit Judge to pass upon certain questions in the case. Under the view taken by this Court, however, these questions are now vital, and should be passed upon by the Court below. Justice Cothran, near *Page 196 
the end of his opinion, points out some of these questions, to which may be added another: Is the surety company responsible to the obligee for all legal claims of laborers and materialmen imposed as a liability upon the obligee by reason of the failure of the contractor to faithfully perform the contract?
The case is remanded to the Circuit Court for further proceedings not inconsistent with these views.
MR. CHIEF JUSTICE WATTS, MR. JUSTICE CARTER, and MR. ACTING ASSOCIATE JUSTICE R.E. WHITING concur.